Name: 97/36/EC: Commission Decision of 18 December 1996 amending Decision 93/196/EEC and 93/197/EEC on imports of Equidae from Iceland (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  trade;  means of agricultural production;  tariff policy;  health
 Date Published: 1997-01-17

 Avis juridique important|31997D003697/36/EC: Commission Decision of 18 December 1996 amending Decision 93/196/EEC and 93/197/EEC on imports of Equidae from Iceland (Text with EEA relevance) Official Journal L 014 , 17/01/1997 P. 0057 - 0058COMMISSION DECISION of 18 December 1996 amending Decision 93/196/EEC and 93/197/EEC on imports of Equidae from Iceland (Text with EEA relevance) (97/36/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of Equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 15 (a) and 16 thereof,Whereas the veterinary authorities in Iceland have provided the Commission with assurances as to the absence of equine infectious anaemia from their territory;Whereas the serological test for this disease ('Coggins test`) should therefore be discontinued on the importation of Equidae from Iceland; whereas the veterinary authorities in Iceland should nevertheless certify that Iceland is officially free of the disease;Whereas Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of Equidae for slaughter (2), as last amended by Decision 96/279/EC (3), and Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered Equidae and Equidae for breeding and production (4), as last amended by Decision 96/279/EC, should therefore be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Decision 93/196/EEC is hereby amended as follows:(a) in Annex I (III) (j), the first indent is replaced by:'- (i) a Coggins test for equine infectious anaemia (3), or(ii) in the case of Equidae which have resided in Iceland from birth, it is certified that Iceland is officially free of equine infectious anaemia (3)`.(b) in Annex II (III) (j), the first indent is replaced by:'- (i) a Coggins test for equine infectious anaemia (4), or(ii) in the case of Equidae which have resided in Iceland from birth, it is certified that Iceland is officially free of equine infectious anaemia (4)`.2. In Decision 93/197/EEC, Annex II (Health Certificate A) (III) (j), the first indent is replaced by:'- (i) a Coggins test for equine infectious anaemia (2), or(ii) in the case of Equidae which have resided in Iceland from birth, it is certified that Iceland is officially free of equine infectious anaemia (2)`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 18 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 42.(2) OJ No L 86, 6. 4. 1993, p. 7.(3) OJ No L 107, 30. 4. 1996, p. 1.(4) OJ No L 86, 6. 4. 1993, p. 16.